        Case: 3:16-cv-00370-jdp Document #: 197 Filed: 08/07/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 IAN HUMPHREY,

                              Plaintiff,                            VOIR DIRE
        v.

 NAVIENT SOLUTIONS, INC.,                                           16-cv-370-jdp

                              Defendant.


Introduction

In this civil case, plaintiff Ian Humphrey is suing defendant Navient Solutions, Inc.,
which serviced Humphrey’s student loans from 2010 to 2014. Humphrey’s claim
relates to inaccurate information Navient provided to credit reporting agencies about
the status of his loans. Specifically, Humphrey alleges that Navient failed to conduct a
reasonable investigation when it learned from those agencies that Humphrey was
disputing the accuracy of the information on his credit reports.

   1.        Have any of you ever heard of this case before today? Follow up at sidebar.

   2.        The trial of this case will begin today and will likely last five days, until
             Friday. Are any of you unable to serve as a juror during this time?

Knowledge of parties and others

   3.        Ask counsel to stand and tell the jury where they practice and with whom.
             Ask panel whether anyone knows counsel or their associates or partners.

   4.        Ask counsel to introduce the parties. Ask panel whether anyone knows any
             of the parties.

   5.        The witnesses in the case may include the following individuals. (Read list of
             witnesses.) Do any of you know any of the witnesses?

   6.        Do any of you know the judge or court personnel?

   7.        Do any of you know any of the other people on the jury panel?




                                              1
         Case: 3:16-cv-00370-jdp Document #: 197 Filed: 08/07/19 Page 2 of 4




Questions to each prospective juror (listed on a sheet provided to jurors):

Please stand up and tell us about yourself:

   8.      Name, age, and city or town of residence.

   9.      If you live in Madison, how long have you lived here?

   10.     Marital status and number of children, if any.

   11.     Current occupation (former if retired or currently unemployed).

   12.     Have you ever owned or managed a company?

   13.     Current (or former) occupation of your spouse or domestic partner.

   14.     If you have adult children, what do they do?

   15.     Any military service, including branch, rank and approximate date of
           discharge.

   16.     How far you went in school and major areas of study, if any.

   17.     Memberships in any groups or organizations.

   18.     Hobbies and leisure-time activities.

   19.     Media consumption. What are your favorite types of reading materials, what
           sources do you use for news, what types of television or radio shows do you
           watch or listen to, what types of websites do you visit?

   20.     Have you ever written a letter to the editor in a newspaper or magazine?

   21.     Do you have any bumper stickers on your car? If so, what do they say or
           depict?




                                                 2
         Case: 3:16-cv-00370-jdp Document #: 197 Filed: 08/07/19 Page 3 of 4




Case-specific questions to the panel
Jurors may request that sensitive topics be addressed at side-bar

Litigation experience and opinions

   22.       Have you, a relative, or a close friend been a party to a lawsuit?

   23.       Have you, a relative, or a close friend ever been a witness in a lawsuit?

   24.       Have you, a relative, or a close friend served on a jury? Follow up: nature of
             the case; find for plaintiff or defendant; were you the foreperson?

   25.       Do you have strong opinions, whether positive or negative, about people who
             go to court to obtain relief for wrongs they believe they have suffered?

Specialized knowledge or experience

   26.       Have any of you, a relative, or a close friend ever filed a lawsuit or complaint
             against a loan servicer, a creditor, or a credit reporting agency? If so, please
             explain.

   27.       Have any of you ever disputed information included in your credit report? If
             so, what happened?

   28.       Have any of you ever fell behind on making payments for a student loan? If
             so, what happened?

   29.       Have any of you ever worked for a loan servicer or credit reporting agency?

   30.       The plaintiff in this case received a discharge of his student loans because of
             a disability. Would that make it difficult for any of you to be fair and
             impartial in this case?

   31.       Do any of you have strong feelings, whether positive or negative, about
             student loan servicers, the U.S. Department of Education, or people who take
             out student loans?

Conclusion

   32.       At the end of the case, I will give you instructions that will govern your
             deliberations. You are required to follow those instructions, even if you do
             not agree with them. Is there any one of you who would be unable or
             unwilling to follow my instructions?



                                                3
      Case: 3:16-cv-00370-jdp Document #: 197 Filed: 08/07/19 Page 4 of 4




33.     Do you know of any reason whatsoever why you could not sit as a trial juror
        with absolute impartiality to all the parties in this case?




                                        4
